             Case 1:20-cv-02332 Document 1 Filed 08/25/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 20-cv-2332
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
 950 Pennsylvania Avenue NW              )
 Washington, DC 20530                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Justice under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
             Case 1:20-cv-02332 Document 1 Filed 08/25/20 Page 2 of 6




continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of the Inspector General

(OIG) and the Office of Professional Responsibility (OPR) are components of DOJ and process

FOIA requests on their own behalves. Through its components, DOJ has possession, custody,

and control of the records that American Oversight seeks.

                                    STATEMENT OF FACTS

       7.      On July 24, 2020, American Oversight filed a FOIA request with OIG and OPR

seeking the following:

                  All complaints submitted to the DOJ Office of the Inspector
                  General (OIG) or the Office of Professional Responsibility
                  (OPR) containing allegations that concern the conduct of
                  Attorney General William Barr.




                                                2
              Case 1:20-cv-02332 Document 1 Filed 08/25/20 Page 3 of 6




                   To be clear, American Oversight is not asking DOJ to release the
                   names of any career employees or officials who have included
                   allegations concerning Attorney General Barr’s conduct in a
                   complaint, or to release the names of other career DOJ officials
                   involved in any complaints.

                   Please provide all responsive records from February 14, 2019,
                   through the date the search is conducted.

       8.      OIG acknowledged this request on July 28, 2020 and assigned the request

tracking number 20-OIG-302.

       9.      American Oversight has not received any further communications from DOJ

regarding this request.

                             Exhaustion of Administrative Remedies

       10.     As of the date of this complaint, DOJ has failed to (a) notify American Oversight

of any determination regarding its FOIA request, including the scope of any responsive records

DOJ intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production.

       11.     Through DOJ’s failure to respond to American Oversight’s FOIA request within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       12.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       13.     American Oversight properly requested records within the possession, custody,

and control of DOJ.



                                                 3
             Case 1:20-cv-02332 Document 1 Filed 08/25/20 Page 4 of 6




       14.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       15.     DOJ has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA request.

       16.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA

and DOJ regulations.

       17.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA request.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       18.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       19.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       20.     DOJ is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       21.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA request.

       22.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA request.




                                                 4
               Case 1:20-cv-02332 Document 1 Filed 08/25/20 Page 5 of 6




       23.      DOJ’s failure to provide all non-exempt responsive records violates FOIA and

DOJ regulations.

       24.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

request and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA request;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to

             American Oversight’s FOIA request and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA request;

       (4) Award American Oversight the costs of this proceeding, including reasonable

             attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

             to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                   5
           Case 1:20-cv-02332 Document 1 Filed 08/25/20 Page 6 of 6




Dated: August 25, 2020                    Respectfully submitted,

                                          /s/ Daniel A. McGrath
                                          Daniel A. McGrath
                                          D.C. Bar No. 1531723

                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 897-4213
                                          daniel.mcgrath@americanoversight.org

                                          Counsel for Plaintiff




                                      6
